                  Case 21-10474-MFW            Doc 312        Filed 04/22/21        Page 1 of 6




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                                 Chapter 11

    ALAMO DRAFTHOUSE CINEMAS                               Case No. 21-10474 (MFW)
    HOLDINGS, LLC, et al.,
                                                           (Jointly Administered)
                               1
                    Debtors.
                                                           Re: Docket Nos. 36 and 285

 STATEMENT AND RESERVATION OF RIGHTS OF THE ALAMO FRANCHISEES
   TO DEBTORS’ MOTION FOR ENTRY OF AN ORDER (I) APPROVING ASSET
     PURCHASE AGREEMENT, (II) AUTHORIZING THE SALE OF ALL OR
 SUBSTANTIALLY ALL OF THE DEBTORS’ ASSETS FREE AND CLEAR OF ALL
  ENCUMBRANCES OTHER THAN ASSUMED LIABILITIES AND PERMITTED
ENCUMBRANCES, (III) AUTHORIZING THE ASSUMPTION AND ASSIGNMENT OF
       CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED LEASES,
                AND (IV) GRANTING RELATED RELIEF

             COME NOW the ADC Franchisee Association, Inc. (the “Association”) and its Alamo

Drafthouse Cinemas franchise members (collectively the “Alamo Franchisees”)2 and file this



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Alamo Drafthouse Cinemas Holdings, LLC (2205); Alamo Drafthouse Cinemas, LLC (5717); Alamo
Vineland, LLC (1626); Alamo League Investments GP, LLC (1811); Alamo League Investments, Ltd. (7227); Alamo
South Lamar GP, LLC (3632); Alamo South Lamar, LP (4563); Alamo Drafthouse Raleigh, LLC (5979); Alamo DH
Anderson Lane, LLC (3642); Alamo Yonkers, LLC (4971); Alamo Mission, LLC (2284); Alamo Ritz, LLC (9465);
Alamo Mueller, LLC (1221); Mondo Tees, LLC (6900); Alamo City Foundry, LLC (6092); Alamo Mainstreet, LLC
(2052); Alamo City Point, LLC (3691); Alamo Liberty, LLC (5755); Alamo Satown, LLC (6197); Alamo
Marketplace, LLC (7041); Alamo Stone Oak, LLC (8398); Alamo Westlakes, LLC (4931); Alamo Park North, LLC
(1252); Alamo North SA, LLC (6623); Alamo Avenue B, LLC (8950); Alamo Slaughter Lane GP, LLC (6968); Alamo
Slaughter Lane, Ltd. (5341); Alamo Cinema Group I GP, LLC (9537); Alamo Cinema Group I, LP (9656); Alamo
Westminster, LLC (8906); Alamo Staten Island, LLC (7781); Alamo Aspen Grove, LLC (7786); Alamo Lakeline,
LLC (5294); Alamo Sloans, LLC (9343). The location of the Debtors’ service address is: 3908 Avenue B, Austin,
Texas 78751.
2
  The “Franchisees” are Triple Tap Ventures LLC, Triple Tap Alamo Lubbock LLC, El Paso Texas Alamo
Operations, LLC, Triple Tap Alamo Sugar Land LLC, Triple Tap Alamo LaCenterra LLC, Triple Tap Alamo League
City-Operations LLC, Alamo Monteverde Operations, LLC, Iced Tea with Lemon, LLC, Two Is One, One Is None,
LLC, Dos Peliculas, LLC, Tres Peliculas, LLC, Cinco Peliculas, LLC, Seis Peliculas, LLC, Woodbury Alamo, LLC,
North Richland Hills Alamo, LLC, Cojeaux Cinemas, LLC, Alamo Drafthouse Cinema Charlottesville LLC, ADC
Woodbridge, LLC, Alamo Drafthouse D.C., LLC, Alamo One Loudoun, LLC, ADC Crystal City, LLC, NL
Entertainment, LLC, Springboard Ventures, LLC, BACH Management, LLC, Reel Dinner Partners – Laredo, LLC,
Reel Dinner Partners – Corpus Christi, LLC, Entertainment Management Co., LLC, Midtown Alamo LLC and
Franchise Holdings GA-NC LLC.



77725698.1
               Case 21-10474-MFW               Doc 312       Filed 04/22/21       Page 2 of 6




statement and reservation of rights (the “Reservation of Rights”) to the proposed sale transaction

for the Assets.3 In support of this Reservation of Rights, they respectfully state as follows:

                                             INTRODUCTION

         1.      The Association and the Alamo Franchisees incorporate by reference as if set forth

herein in its entirety the Omnibus Objection of the Alamo Franchisees to the Notice of Possible

Assumption and Assignment and Cure Amounts with Respect to the Executory Contracts and

Unexpired Leases of the Debtors filed on April 14, 2021 [Docket No. 285] (the “Cure

Objection”).

         2.      Under the proposed Order (A) Authorizing and Approving the Sale of Purchased

Assets Free and Clear of Liens, Claims, Encumbrances, and Other Interests, (B) Authorizing and

Approving the Assumption and Assignment of Executory Contracts and Unexpired Leases, and (C)

Granting Related Relief filed with the Sale Motion [Docket No. 36] (the “Proposed Sale Order”),

other than cures, Assumed Liabilities and Permitted Encumbrances, the Stalking Horse Purchaser

will acquire the Assets free and clear of all claims, liabilities and encumbrances. It further provides

that “[e]ach non-Debtor party to a Purchased Contract hereby is also forever barred, estopped, and

permanently enjoined from (i) asserting against the Debtors or Purchaser, or the property of any

of them, any default or Claim arising out of any indemnity obligation or warranties for acts or




3
  Capitalized terms used herein but not otherwise defined shall have the meanings ascribed to each in the Debtors’
Motion For Entry Of: (A) An Order (I) Scheduling A Hearing On The Approval Of The Sale Of All Or Substantially
All Of The Debtors’ Assets Free And Clear Of All Encumbrances Other Than Assumed Liabilities And Permitted
Encumbrances, And The Assumption And Assignment Of Certain Executory Contracts And Unexpired Leases, (II)
Approving Certain Bidding Procedures And Assumption And Assignment Procedures, And The Form And Manner Of
Notice Thereof, (III) Approving The Debtors’ Entry Into The Stalking Horse APA And All Of Its Terms, Including
Bidding Protections, And (IV) Granting Related Relief; And (B) An Order (I) Approving Asset Purchase Agreement,
(II) Authorizing The Sale Of All Or Substantially All Of The Debtors’ Assets Free And Clear Of All Encumbrances
Other Than Assumed Liabilities And Permitted Encumbrances, (III) Authorizing The Assumption And Assignment Of
Certain Executory Contracts And Unexpired Leases, And (IV) Granting Related Relief [Docket No. 36] (the “Sale
Motion”) or the Cure Objection (defined herein).



77725698.1
              Case 21-10474-MFW          Doc 312      Filed 04/22/21     Page 3 of 6




occurrences arising prior to or existing as of the Closing, including those constituting Excluded

Liabilities, or, against Purchaser, any counterclaim, defense, setoff or any other Claim asserted or

assertable against the Debtors.” Proposed Sale Order, ¶ 17. The Proposed Sale Order also provides

that it is intended to operate as a final determination that no claims can be asserted against the

Buyer and that all Claims have been unconditionally, released, discharged and terminated. Id. at ¶

11.

         3.    While the Association and the Alamo Franchisees do not object to the Sale of

substantially all of the Debtors’ Assets, they wish to assert and preserve all rights and claims that

they would otherwise be entitled to under the applicable Franchise Agreements and Development

Agreements and applicable law.

         4.    As detailed in the Cure Objection, the Association and the Alamo Franchisees

object to the Sale to the extent that the Sale includes the assumption and assignment of the

Franchise Agreements and Development Agreements, yet (i) the Debtors are not subject to all of

the related contractual obligations to the Alamo Franchisees arising under all of the Franchise

Agreements and Development Agreements; (ii) such Sale is not be conditioned upon the cure of

all defaults thereunder as required by section 365(b)(1)(A) and (B), and compliance with all other

requirements of section 365 of the Bankruptcy Code; (iii) the Sale extinguishes the Alamo

Franchisees’ valid and enforceable setoff and recoupment rights and any related claims arising

thereto; (iv) unilaterally modifies the Franchise Agreements and Development Agreements,

through the assumption and assignment process; and (v) the proposed assumption of the Franchise

Agreements and Development Agreements does not assume all integrated agreements or

amendments or modifications thereto.




77725698.1
              Case 21-10474-MFW           Doc 312     Filed 04/22/21      Page 4 of 6




         5.    The Association and the Alamo Franchisees, through counsel, have contacted

Debtors’ counsel to clarify and resolve the issues raised herein, but out of an abundance of caution

files this Reservation of Rights to preserve all its rights and claims in connection with the proposed

Sale.

         6.    The Association and the Alamo Franchisees hereby expressly reserve all rights to

amend, supplement, modify, or withdraw this Reservation of Rights in whole or in part at any time.

The Association and the Alamo Franchisees do not waive any rights by filing this Reservation of

Rights, including, without limitation, the right to object to and/or raise any other issue in

connection with the Sale Motion and any proposed Sale transaction. The Association and the

Alamo Franchisees also reserves the right to further address the Sale Motion, Sale, Sale Order and

any other issues raised by the Debtors or any other party through discovery, at any hearing or

through any pleading.



                                     [Signature Page Follows]




77725698.1
             Case 21-10474-MFW   Doc 312   Filed 04/22/21    Page 5 of 6




Dated: April 22, 2021              Respectfully Submitted,
       Wilmington, Delaware

                                  POLSINELLI PC

                                  /s/ Shanti M. Katona
                                  Shanti M. Katona (DE Bar No. 5352)
                                  222 Delaware Ave, Suite 1101
                                  Wilmington, DE 19801
                                  Telephone: (302) 252-0920
                                  Facsimile: (302) 252-0921
                                  skatona@polsinelli.com

                                  -and-

                                  Andrew J. Nazar
                                  900 West 48th Place, Suite 900
                                  Kansas City, Missouri 64112
                                  Telephone: (816) 753-1000
                                  Facsimile: (816) 753-1536
                                  anazar@polsinelli.com

                                  Counsel to ADC Franchisee Association, Inc., Triple
                                  Tap Ventures LLC, Triple Tap Alamo Lubbock LLC,
                                  El Paso Texas Alamo Operations, LLC, Triple Tap
                                  Alamo Sugar Land LLC, Triple Tap Alamo
                                  LaCenterra LLC, Triple Tap Alamo League City-
                                  Operations LLC, Alamo Monteverde Operations,
                                  LLC, Iced Tea with Lemon, LLC, Two Is One, One Is
                                  None, LLC, Dos Peliculas, LLC, Tres Peliculas, LLC,
                                  Cinco Peliculas, LLC, Seis Peliculas, LLC, Woodbury
                                  Alamo, LLC, North Richland Hills Alamo, LLC,
                                  Cojeaux Cinemas, LLC, Alamo Drafthouse Cinema
                                  Charlottesville LLC, ADC Woodbridge, LLC, Alamo
                                  Drafthouse D.C., LLC, Alamo One Loudoun, LLC,
                                  ADC Crystal City, LLC, NL Entertainment, LLC,
                                  Springboard Ventures, LLC, BACH Management,
                                  LLC, Reel Dinner Partners – Laredo, LLC, Reel
                                  Dinner Partners – Corpus Christi, LLC,
                                  Entertainment Management Co., LLC, Midtown
                                  Alamo LLC, and Franchise Holdings GA-NC LLC




77725698.1
             Case 21-10474-MFW         Doc 312      Filed 04/22/21   Page 6 of 6




                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on the 22nd day of April, 2021, a true and correct
copy of the Statement and Reservation of Rights of the Alamo Franchisees to Debtors’
Motion for Entry of an Order (I) Approving Asset Purchase Agreement, (II) Authorizing the
Sale of All or Substantially All of the Debtors’ Assets Free and Clear of All Encumbrances
Other Than Assumed Liabilities and Permitted Encumbrances, (III) Authorizing the
Assumption and Assignment of Certain Executory Contracts and Unexpired Leases, and
(IV) Granting Related Relief was served upon all parties of record via CM/ECF and upon the
parties listed below via electronic mail.

Young Conaway Stargatt & Taylor, LLP
Rodney Square
1000 North King Street
Wilmington, Delaware 19801
Attn: Matthew B. Lunn (mlunn@ycst.com) and Kenneth J. Enos (kenos@ycst.com)

Pachulski Stang Ziehl & Jones LLP
919 N. Market Street, 17th Floor
Wilmington DE, 19801
Attn: Bradford Sandler (bsandler@pszjlaw.com) and Robert Feinstein (rfeinstein@pszjlaw.com)

Ropes & Gray LLP
1211 Avenue of the Americas
New York, New York 10036
Attn: Gregg M. Galardi (gregg.galardi@ropesgray.com)

Proskauer Rose LLP
One International Place
Boston, MA 02110
Attn: Charles A. Dale (cdale@proskauer.com)

Office of the United States Trustee
for the District of Delaware
855 King Street, Suite 2207
Lockbox 35
Wilmington, Delaware 19801
Attn: Timothy J. Fox, Jr. (timothy.fox@usdoj.gov)

                                            /s/ Shanti M. Katona
                                            Shanti M. Katona (Del Bar. No. 5352)




77737795.1
